DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (USPG Pub. No. 2001/0010447) in view of Kusuhara (Japanese Pub. No. JPH01246704A, English machine translation attached).
Regarding Claim 1. Yamane discloses in figures 1-6 (figures 1-2 are conventional lamps like the one claimed), A lamp device (fig. 6, ¶ [0022]) comprising: a glass tube (11, ¶ [0024]) configured to cover a discharge space (¶ [0040]) in which a pair of electrodes(21,22, ¶ [0024]) are arranged so as to face each other (see fig. 1) ; and a cap portion (fig. 5, base 30, ¶ [0034]) provided in an end portion (see fig. 6) of the glass tube (11) and electrically connected (33 is a contact point (¶ [0025]) to one electrode of the pair of electrodes (¶ [0025]), wherein the  cap portion (30) is formed to have a shape including a bottom surface and a peripheral surface, and includes, in the bottom surface, a first opening (31, ¶ [0027], next to last line, “enters”) configured to supply a gas to an inside (¶ [0027]) of the  cap portion (30) and a second opening (32, ¶ 
Yamane fails to disclose that the cap(base) is a bayonet cap 
Kusuhara  teaches a short-arc lamp (abstract, line 1) with a cap (7) that is a bayonet cap (pg.3, lines 6-7) because it would be much quicker to unfasten than the proposed screw cap..
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use a bayonet type cap in the lamp device of Yamane, as taught by Kusuhara, because it involves the use of a known technique (using a bayonet cap to close the end of the arc tube) to improve similar devices (short-arc lamp of Kusuhara) and would yield predictable results (MPEP 2143. 1A).
Regarding Claim 8, Yamane discloses in figure 5: further comprising a storage portion (inside of 30) configured to temporarily store (air passes through) a gas (air) supplied from the first opening (31) to the inside of the bayonet cap portion (30).  
Regarding Claim 9, Yamane discloses, at least in figure 1: further comprising an electrically conductive member (25, ¶ [0025]) partially arranged on an inner surface of the glass tube (11) and configured to connect the one electrode (21,¶ [0024]) with the bayonet cap portion (30)(33 is an electrical contact, ¶ [0025]), wherein the bayonet cap portion (30) includes the first opening at a position overlapping with the electrically conductive member (25) in the circumferential direction of the glass tube (11).  
Regarding Claim 10,  Yamane discloses:  wherein mercury (¶ [0004] is sealed inside the glass tube (11), and the lamp device (fig.6) further comprises a sealing 
Regarding Claim 11, Yamane discloses, at least in figure 2, wherein the bayonet cap portion (30) is electrically connected to the glass tube (11) and one electrode of the pair of electrodes (21,22) via an electrically conductive material (26, ¶ [0026]))  provided in the sealing portion (12)(see abstract).  
Regarding Claim 12, Yamane discloses in figure 2: wherein a thermal expansion coefficient of the electrically conductive material (26, molybdenum) is different from thermal expansion coefficients of the glass tube (11) and the sealing portion (12)(also glass)(Glass and molybdenum have different coefficients of expansion).  
Regarding Claim 13, Yamane discloses in figure 2: wherein the sealing portion (12) seals the glass tube (11) by being enclosed in the end portion of the glass tube (11) (see abstract).  
---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 2-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowable.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and wherein the bayonet cap portion include no opening in the peripheral surface ” including the remaining limitations.
	Examiner Note: All relevant references of the Prior Art showed openings in the peripheral surface of the cap.
	
Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “ wherein the bayonet cap portion includes a third opening in the peripheral surface, and the third opening is smaller than the first opening and the second opening” including the remaining limitations..  
Examiner Note: Yamane discloses a third opening (31) in the peripheral surface but it is much larger than the small cutout (32) in the bottom surface.

Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the lamp device is held by a holding device including a gas supply port and a gas exhaust port, the bayonet cap portion  includes the first opening in the bottom surface at a position overlapping with the gas supply port and the second opening in the bottom surface at a position overlapping with the gas exhaust port in a state in which the lamp device  is held by the holding device” including the remaining limitations.  
	Claims 5-7 are allowable, at least, because of their dependencies on claim 4.

An exposure apparatus that exposes a substrate, comprising: a holding device configured to hold a lamp device defined in claim 1, wherein the holding device includes a gas supply port configured to supply a gas to an inside of a bayonet cap portion in the lamp device via the first opening of the lamp device, and a gas exhaust port configured to exhaust the gas from the inside of the bayonet cap portion via the second opening of the lamp device”  including the remaining limitations.
Claims 15-16 are allowable, at least, because of their dependencies on claim 14.
Similarly, Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “wherein the exposure apparatus comprises a holding device configured to hold a lamp device, wherein the holding device includes a gas supply port configured to supply a gas to an inside of a bayonet cap portion in the lamp device via the first opening of the lamp device, and a gas exhaust port configured to exhaust the gas from the inside of the bayonet cap portion via the second opening of the lamp device, ……. wherein the bayonet cap portion is formed to have a shape including a bottom surface and a peripheral surface, and includes, in the bottom surface, a first opening configured to supply a gas to an inside of the bayonet cap portion and a second opening configured to exhaust the gas from the inside of the bayonet cap portion” including the remaining limitations.

However, Roberts does not disclose a bayonet type connection for the cap and the coolant is water not gas (or air) as claimed and cannot be gas since Roberts uses a radiator to dissipate the heat.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879